Name: Commission Decision No 1348/96/ECSC of 11 July 1996 derogating from High Authority Recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (163rd derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  tariff policy;  technology and technical regulations;  production;  iron, steel and other metal industries
 Date Published: 1996-07-12

 Avis juridique important|31996S1348Commission Decision No 1348/96/ECSC of 11 July 1996 derogating from High Authority Recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (163rd derogation) Official Journal L 174 , 12/07/1996 P. 0011 - 0012COMMISSION DECISION No 1348/96/ECSC of 11 July 1996 derogating from High Authority Recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (163rd derogation)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the third paragraph of Article 71 thereof,Having regard to High Authority Recommendation No 1/64 of 15 January 1964 to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (1), as last amended by Recommendation No 88/27/ECSC (2), and in particular Article 3 thereof,Whereas certain iron and steel products indispensable to the manufacture of certain goods and having very special physical and chemical characteristics are not produced in the Community, or produced in insufficient quantities; whereas for a number of years insufficiency has been overcome by duty-free tariff quotas; whereas Community producers are still not in a position to comply with the present quality requirements put forward by the users; whereas duty-free tariff quotas at a level securing the supply of users is consequently required;Whereas import of these products on preferential terms is not injurious to iron and steel undertakings in the Community which produce directly competing products;Whereas these tariff quotas are unlikely to jeopardize the objectives of Recommendation No 1/64, but will help to maintain existing trade flows between the Community and non-member countries;Whereas these are special cases in the commercial policy field justifying the authorization of derogations pursuant to Article 3 of Recommendation No 1/64;Whereas it is necessary to make sure that the tariff quotas granted will have no other function than meeting the specific needs of certain transforming industries;Whereas the Governments of the Member States have been consulted on a request to increase certain tariff quotas set out in Commission Decision No 302/96/ECSC of 19 February 1996 derogating from High Authority recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (162nd derogation) (3),HAS ADOPTED THIS DECISION:Article 1 1. Member States are hereby authorized to derogate from the obligations arising pursuant to Article 1 of High Authority Recommendation No 1/64 to the extent necessary to suspend at the levels indicated the customs duties on the products set out in the table contained in Article 1 of Decision No 302/96/ECSC, within the quantities of the increased tariff quotas set out below:>TABLE>2. Decision No 302/96/ECSC applies in all other respects.Article 2 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January until 31 December 1996.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 July 1996.For the CommissionLeon BRITTANVice-President(1) OJ No 8, 22. 1. 1964, p. 99/64.(2) OJ No L 15, 20. 1. 1988, p. 13.(3) OJ No L 42, 20. 2. 1996, p. 2.